DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Armstrong on 9/2/2021.

The application has been amended as follows: 

Claim 7:  (canceled).

Claim 9:  (canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The present claims are allowable over the closest prior art of record namely Wochner et al (US 2013/0189176), Tebakari (US 2009/0287708), and Haeckl et al (US 2013/0011558) for the following reasons: 
Regarding Claims 1 and 2, Wochner discloses polycrystalline rods and pre-crushing the silicon rods where the chunks have a concentration of 1-50 ppta of phosphorous at a surface of the chunk and concentration of phosphorus in the bulk of 1-10 ppta.  
Wochner does not teach or fairly suggest a polycrystalline silicon rod whose rod surface portion has a phosphorus concentration of 0.015 ppba or less, wherein a ratio of (P2/P1) is within the range of 1 to 2, and wherein P2 and P1 are concentrations in the rod center portion and rod surface portions wherein the rod center portion is a region of up to 20 mm in diameter centering around a seed rod including the seed rod of the polycrystalline silicon rod and the rod surface portion is a region extending 5 to 10 mm from the surface of the polycrystalline rod toward the rod center portion as required in Claim 1 or a method for producing polycrystalline silicon chunk by crushing the polycrystalline rod according to Claim 1.

Regarding Claim 3, Tebakari discloses a method for producing polycrystalline silicon by Siemens method comprising:
(1) providing a plurality of silicon seed rods inside a reactor;
(2) heating the silicon seed rods by electric current (i.e. energization)
(3) a polycrystalline silicon depositing step comprising supplying a first raw material gas comprising trichlorosilane and hydrogen at a temperature in a range from 950-1110°C so as to deposit polycrystalline silicon on the surface of the silicon seed rods; and 
(4) subsequently trichlorosilane producing step of switching from the first raw material gas for depositing to a second raw material gas for producing trichlorosilane which contains silicon tetrachloride and hydrogen gas so as to produce a reaction product gas containing trichlorosilane at a temperature of 1050 to 1200°C; and alternately repeating the polycrystalline silicon depositing step and the trichlorosilane producing step (see [0012] and [0036-0044]). 
Tebakari further discloses a process where HCl formed during the trichlorosilane producing step etches the deposited polycrystalline silicon on the seed surface and a switch to the polycrystalline silicon depositing step is made before the coatings on the components disappear (see [0048]).
Tebakari does not disclose a process comprising the steps of: the seed rod is heated up to a temperature of 1000°C or more and less than the melting point of the silicon, and then a mixed gas of silicon tetrachloride gas and hydrogen is supplied for at least 10 min with the reactor wall temperature maintained at 30°C or more and the pressure in the reactor maintained at 0.1 MPaG or less to etch the surface of the seed rod in the reactor, and subsequently a raw material gas including trichlorosilane gas and hydrogen gas as the main components is subsequently supplied at the heating temperature.

Thus it is clear that Wochner, Tebakari, and Haeckl either alone or in combination, do not disclose or suggest the present invention.

Further, applicant’s amendment filed 2/26/2021 overcomes the 35 USC 112(b) rejections of record.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        9/2/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732